
	
		I
		112th CONGRESS
		2d Session
		H. R. 4198
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2012
			Mr. Gosar (for
			 himself, Ms. Berkley,
			 Mr. Franks of Arizona,
			 Mr. Schweikert,
			 Mr. Quayle,
			 Mr. Heck, Mr. Amodei, and Mr.
			 Flake) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide standards for determining whether the
		  substantial restoration of the natural quiet and experience of the Grand Canyon
		  National Park has been achieved and to clarify regulatory authority with
		  respect to commercial air tours operating over the Park.
	
	
		1.Short titleThis Act may be cited as the
			 Grand Canyon Tourism Jobs Protection
			 Act of 2012.
		2.Overflights in
			 Grand Canyon National Park
			(a)Determinations
			 with respect to substantial restoration of natural quiet and
			 experience
				(1)In
			 generalNotwithstanding any other provision of law, for purposes
			 of section 3(b)(1) of Public Law 100–91 (16 U.S.C. 1a–1 note), the substantial
			 restoration of the natural quiet and experience of the Grand Canyon National
			 Park (in this subsection referred to as the ‘‘Park’’) shall be considered to be
			 achieved in the Park if, for at least 75 percent of each day, 50 percent of the
			 Park is free of sound produced by commercial air tour operations that have an
			 allocation to conduct commercial air tours in the Park as of the date of the
			 enactment of this Act.
				(2)Considerations
					(A)In
			 generalFor purposes of determining whether substantial
			 restoration of the natural quiet and experience of the Park has been achieved
			 in accordance with paragraph (1), the Secretary of the Interior (in this
			 section referred to as the ‘‘Secretary’’) shall use—
						(i)the
			 2-zone system for the Park in effect on the date of the enactment of this Act
			 to assess impacts relating to subsectional restoration of natural quiet at the
			 Park, including—
							(I)the thresholds for
			 noticeability and audibility; and
							(II)the distribution
			 of land between the 2 zones; and
							(ii)noise modeling
			 science that is—
							(I)developed for use
			 at the Park, specifically Integrated Noise Model Version 6.2;
							(II)validated by
			 reasonable standards for conducting field observations of model results;
			 and
							(III)accepted and
			 validated by the Federal Interagency Committee on Aviation Noise.
							(B)Sound from other
			 sourcesThe Secretary shall not consider sound produced by
			 sources other than commercial air tour operations, including sound emitted by
			 other types of aircraft operations or other noise sources, for purposes
			 of—
						(i)making
			 recommendations, developing a final plan, or issuing regulations relating to
			 commercial air tour operations in the Park; or
						(ii)determining under
			 paragraph (1) whether substantial restoration of the natural quiet and
			 experience of the Park has been achieved.
						(3)Continued
			 monitoringThe Secretary shall continue monitoring noise from
			 aircraft operating over the Park below 17,999 feet MSL to ensure continued
			 compliance with the substantial restoration of natural quiet and experience in
			 the Park.
				(4)Day
			 definedFor purposes of this subsection, the term
			 day means the hours between 7:00 a.m. and 7:00 p.m.
				
